Opinion issued August 26, 2004 N

 

In The

(game/W
For The
@5255 @Em fﬂé’m

NO. 01-03-01294-CR

REYNALDO ARiZMENDEZ, Appellant

V.

THE STATE OF TEXAS, Appellee

On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 948992

MEMORANDUM OPINION

Appellant, Reynaldo Arizmendez, pleaded guilty to indecency with a child

and true to two enhancement paragraphs alleging prior felony convictions. After

preparation of a presentence investigation report, the trial court found appeilant guilty
of indecency with a child and assessed punishment at confinement for 30 years. We

afﬁrm.

Appeliant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit. Counsel’s brief meets the
requirements ofAnders v. California, 386 US. 73 8, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App—Houston [lst Dist] 1992,
pet. ref’d).

Counsel represents that he served a copy of the brief on appellant. Counsel
also advised appellant of his right to examine the appeliate record and ﬁle a pro se
brief. See Sraﬂord v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 199 i ). More than
30 days have passed, and appeilant has not filed a pro as brief. We have carefuliy
reviewed the record and counsel’s brief. We find no reversible error in the record,
and agree that the appeal is without merit.

We therefore affirm the judgment of the trial court.

to

We grant counsel’s motion to Withdran See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App—Houston [lst Dist] 2000, no pet).
PER CURIAM

Panel consists of Justices Nuchia, Alaska, and Higley.

Do not publish. TEX. R. APP. P. 47.203).

Counsel has a duty to inform appellant of the result of his appeal and also to
inform him that he may, on his own, pursue discretionary review in the Texas
Court of Criminai Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.
Crim. App. 1997).